Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 12/08/2020. Claims 1-14 are presented for examination and claims 1-5, 9 and 11-14 are rejected for the reasons indicated herein below.     



Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
3.	Claims 1, 4-6, 10 and 12 are objected to because of the following informalities: 

Claim 1, lines 9-10, recites “and supplies power based on the first voltage or the second voltage to the operator” it should be changed to “and supplies power to the operator based on the first voltage or the second voltage . Appropriate correction is required.

Claim 1, last line, recites “power consumption of the operator lower than or equal to a predetermined value” it should be changed to “power consumption of the operator being lower than or equal to a predetermined value”. Appropriate correction is required.

Claim 4, line 5, recites “bypass” it should be changed to “bypasser”. Appropriate correction is required.

In each of claims 4, 5, 10 and 12, change “the power consumption of the operator lower than or equal to a predetermined value” to “the power consumption of the operator being lower than or equal to [[a]] the predetermined value”. Appropriate correction is required.

Claim 6, line 4, recites “a first signal” it should be changed to “[[a]] the first signal”. Appropriate correction is required.

Claim 10, line 4, recites “the power factor controller” it should be changed to “the 




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Pub. No. 2017/0353121 A1).

Regarding claim 1, Liu et al. (e.g. see Figs. 1-4) discloses “An electronic apparatus (e.g. see Fig. 1) comprising: an operator (e.g. Fig. 1, see Vout, also see para. 0047) ; and a power circuit configured to supply power to the operator (e.g. Fig. 1, see 1-7 and Vout, also see the abstract and para. 0047), wherein the power circuit 

Regarding claim 2, Liu et al. (e.g. see Figs. 1-4) discloses “wherein the power circuit further comprises a second voltage converter (5) configured to output a third voltage (Vout), which is obtained by adjusting the level of the first voltage or second voltage, to the operator (e.g. Figs. 1-4, see 2, 4-6 and Vout, also see the abstract para. 0022-0026 and para. 0028-0047. Implicit)”.

Regarding claim 3, Liu et al. (e.g. see Figs. 1-4) discloses “wherein the PFC (4) comprises a bypasser (7) configured to selectively connect the first voltage converter (2) and the second voltage converter (5) by bypassing the PFC (4)”.

Regarding claim 4, Liu et al. (e.g. see Figs. 1-4) discloses “further comprising a controller (6) configured to control the first voltage converter (2) to lower the first voltage (Vin) to have the level corresponding to the second voltage (VBulk), and output a signal for connecting the bypass (7) to transmit the first voltage (Vin) to the second voltage converter (5), based on the power consumption of the operator lower than or equal to a predetermined value (e.g. Figs. 1-4, see 1-7 and Vout, also see the abstract para. 0022-0026 and para. 0028-0047. Implicit)”.




5.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (EP 2866341 A1).
Regarding independent claim 1, Sugawara et al. discloses all the limitations of claim 1 (e.g. see Figs. 1-6, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Fig. 3 for the details of the electronic apparatus which includes an operator (20), first voltage converter (140), PFC (130), and controller (100), also see the specification for the control details).


6.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (U.S. Pub. No. 2008/0315783 A1).
Regarding independent claim 1, Inaba discloses all the limitations of claim 1 (e.g. see Figs. 1-8, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Fig. 2 for the details of the electronic apparatus which includes an operator (13-17), first voltage converter (1), PFC (2), and controller (19 and 6), also see the specification for the control details).





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (U.S. Pub. No. 2017/0353121 A1) in view of Inaba (U.S. Pub. No. 2008/0315783 A1).

Regarding claim 5, Liu et al. (e.g. see Figs. 1-4) discloses an electronic apparatus having all the claimed subject matter as discussed in the rejection to claims 1-4, except for “wherein the first voltage converter comprises an alternating current (AC) -AC transformer configured to output the first voltage; and a transformer controller configured to control an operation of the AC-AC transformer by feeding back an output voltage of the AC-AC transformer, and the controller comprises a detector configured to output a first signal based on the power consumption of the operator lower than or equal to a predetermined value; and a voltage regulator configured to regulate a voltage fed back to the transformer controller based on the first signal received from the detector”. However, Inaba shows “wherein the first voltage converter (Inaba, e.g. Fig. 2, see 4-8) comprises an alternating current (AC)-AC transformer (4) configured to output the first voltage (Inaba, e.g. Fig. 2, see 4); and a transformer controller (6) configured to control an operation of the AC-AC transformer (4) by feeding back an output voltage of the AC-AC transformer (via 9-12 and 6), and the controller comprises a detector configured to output a first signal based on the power consumption of the operator lower than or equal to a predetermined value (Inaba, e.g. Fig. 2, see 9-12 and 18); and a voltage regulator (11) configured to regulate a voltage fed back to the transformer controller (6) based on the first signal received from the detector (Inaba, e.g. Fig. 2, see 9-10)”. Having a first voltage converter including a transformer, a detector, a regulator, a feedback and a controller as taught by Inaba in the electronic apparatus of Liu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the first voltage converter including a transformer, a detector, a regulator, a feedback and a controller as taught by Inaba in the electronic apparatus of Liu et al. for the purpose of enhancing the power efficiency and using a well-known alternative converter type. Also for the purpose of making the electronic apparatus more widely usable.

Regarding claim 9, the combination of Liu et al. (e.g. see Figs. 1-4) and Inaba (e.g. see Figs. 1-8) discloses “wherein the detector is configured to output the first signal, and further output a second signal to the PFC based on a lapse of a preset time (Inaba, e.g. Fig. 2, see 9-12, 6, 18, 19 and 2, also see Liu et al., e.g. Fig. 1, see 6 and 4)”.

Regarding claim 11, the combination of Liu et al. (e.g. see Figs. 1-4) and Inaba (e.g. see Figs. 1-8) discloses “wherein the bypasser comprises a bypass switch configured to form a bypassing path as turned on or off based on reception of the second signal (Liu et al., e.g. Fig. 1, see 7, also see Inaba, e.g. Fig. 2, see 18-20)”.

Regarding claim 12, the combination of Liu et al. (e.g. see Figs. 1-4) and Inaba (e.g. see Figs. 1-8) discloses “wherein the detector is configured to receive a mode signal corresponding to a light load, and detect the power consumption of the operator lower than or equal to a predetermined value (Inaba, e.g. Fig. 2, see 18-20, also see Liu et al., e.g. Figs. 1-4, see 1-7 and Vout, also see the abstract para. 0022-0026 and para. 0028-0047)”.

Regarding claim 13, the combination of Liu et al. (e.g. see Figs. 1-4) and Inaba (e.g. see Figs. 1-8) discloses “wherein the AC-AC transformer and the voltage regulator are provided in an adapter configured to receive the input power (Inaba, e.g. Fig. 2, see 4 and 11, also see Liu et al., e.g. Figs. 1-4, see 1-7), and the PFC is provided in a main body of the electronic apparatus (Liu et al., e.g. Fig. 1, see 4, also see Inaba, e.g. Fig. 2, see 2)”.

Regarding claim 14, Liu et al. (e.g. see Figs. 1-4) discloses an electronic apparatus having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the PFC comprises a step-down power factor correction circuit”. However, Inaba shows “wherein the PFC comprises a step-down power factor correction circuit (Inaba, e.g. Fig. 4, see 2)”. Having the PFC of Liu et al. being a step-down power factor correction circuit as taught by Inaba would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the PFC of Liu et al. being a step-down power factor correction circuit as taught by Inaba for the purpose of using a well-known alternative converter type. Also for the purpose of making the electronic apparatus more widely usable.




Allowable Subject Matter
8.	Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6-7, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the voltage regulator comprises a switch configured to operate based on a first signal received from the detector, and an impedance converter comprising a plurality of resisters, and the impedance converter is changed in impedance based on the operation of the switch to regulate the voltage fed back to the transformer controller”. As recited in claims 6-7.

Regarding claim 8, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the AC-AC transformer comprises a tap at a primary side or a secondary side, and a switch connected to the tap and configured to operate based on the first signal received from the detector, and the AC-AC transformer is controlled with regard to a voltage gain based on the operation of the switch, and lowers the first voltage to have the level corresponding to the second voltage”. As recited in claim 8.

Regarding claim 10, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the detector monitors the output voltage of the AC- AC transformer and outputs the second signal based on the voltage output from the AC-AC transformer to the power factor controller lower than or equal to a predetermined value”. As recited in claim 10.




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839